SUB-ITEM 77O DREYFUS STATE MUNICIPAL BOND FUNDS DREYFUS MASSACHUSETTS FUND On January 20, 2016, Dreyfus Massachusetts Fund (the "Fund"), a series of Dreyfus State Municipal Bond Funds, purchased 1,500 5.000% Term Bonds due July 1, 2047 issued by the Massachusetts Development Financial Agency (CUSIP No. 57584XJG7) (the "Bonds") at a purchase price of $114.89 per Bond, including underwriter compensation of 0.575%. The Bonds were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. BNY Mellon Capital Markets, LLC J.P. Morgan Securities LLC Jefferies LLC Merrill Lynch Pierce Fenner & Smith Incorporated TD Securities (USA) LLC US Bancorp Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 3, 2016. These materials include additional information about the terms of the transaction.
